Name: Commission Regulation (EC) No 2362/96 of 11 December 1996 correcting Regulation (EC) No 2144/96 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  America;  processed agricultural produce;  trade
 Date Published: nan

 12. 12. 96 EN Official Journal of the European Communities No L 321 / 13 COMMISSION REGULATION (EC) No 2362/96 of 11 December 1996 correcting Regulation (EC) No 2144/96 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, rect; whereas the Annex to that Regulation should there ­ fore be corrected, HAS ADOPTED THIS REGULATION: Article 1 In column 5 of the Annex to Regulation (EC) No 2144/96, the allocation coefficient '0,16666' is hereby replaced by '0,15625'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 8 November 1996 . Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as last amended by Regulation (EC) No 1875/96 (2), and in particular Article 9 (a) (3) thereof, Whereas the Annex to Commission Regulation (EC) No 2144/96 f) sets certain allocation coefficients; whereas a check has revealed that one of the coefficients was incor ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 144, 28 . 6. 1995, p. 22. I1) OJ No L 247, 28 . 9. 1996, p. 36. (3 OJ No L 286, 8 . 11 . 1996, p. 12.